Title: From Alexander Hamilton to Aaron Ogden, 5 January 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York January 5th. 1800.
          
          I have received your letter of Decr. 13th. inclosing the relative Rank of your Officers, it meets entirely with my approbation. You will therefore make it known to the Officers as the definitive arrangement
          with true consideration I am Sir Your obed Servt.
          
            A Hamilton
          
           Coll. Ogden
        